Citation Nr: 1444174	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis.

2.  Entitlement to service connection for a right elbow disorder, to include arthritis and tendonitis.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for arthritis, other than of the right elbow.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and April 2008 rating decisions of the RO in St. Petersburg, Florida.  This case was previously before the Board in November 2011, where, in pertinent part, the Board denied service connection for sinusitis and right elbow tendonitis, and remanded the other service connection issues currently remaining on appeal for additional development.  As the instant decision grants service connection for left ear hearing loss and once again remands the issues of service connection for hypertension, migraine headaches, and arthritis, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the Board decision as to the issues of entitlement to service connection for sinusitis and right elbow tendonitis to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court, in pertinent part, vacated the November 2011 Board decision as to these issues.  The Court held that the Board erred in not providing sufficient guidance as to obtaining potentially outstanding evidence that may have supported the issues of service connection for sinusitis and right elbow tendonitis.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  While cognizant of its responsibilities under Forcier, as the instant decision grants service connection for both respiratory and right-elbow disorders, the Board finds there is no prejudice to the Veteran in proceeding with a decision on these two issues, rather than remanding for the issuance of Bryant compliant notice. 

The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  Additional evidence has been received by the Board from the Veteran for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of entitlement to service connection for sinusitis to entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis, and the issue of entitlement to service connection for right elbow tendonitis to entitlement to service connection for a right elbow disorder, to include arthritis and tendinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for hypertension, migraine headaches, and arthritis, other than of the right elbow, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the respiratory disorder of allergic rhinitis.

2.  The Veteran was exposed to environmental toxins, including jet engine fumes, during the regular course of his in-service job as an aircraft mechanic.

3.  The currently diagnosed respiratory disorder is related to service.

4.  The Veteran is currently diagnosed with osteoarthritis of the right elbow.

5.  The Veteran exposed his right elbow to stress during the regular course of his in-service job as an aircraft mechanic.

6.  The currently diagnosed right elbow disorder is related to service.

7.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

8.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

9.  The Veteran's currently diagnosed bilateral hearing loss is related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right elbow disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a respiratory disorder, a right elbow disorder, and left ear hearing loss.  As such action represents a complete allowance of the Veteran's appeal as to those issues, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, both osteoarthritis and sensorineural hearing loss are "chronic diseases" listed under 38 C.F.R. § 3.309(a), while allergic rhinitis is not; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue of service connection for a respiratory disorder, to include sinusitis and rhinitis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for a right elbow disorder and left ear hearing loss on a direct basis, the Board need not consider whether the Veteran is entitled to service connection for these disabilities on a presumptive basis.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Entitlement to Service Connection for a Respiratory Disorder

The Veteran asserts that he has suffered from respiratory/sinus problems since service.  Specifically, he has advanced that he was exposed to environmental hazards such as jet engine fumes while working as a jet engine mechanic in service.  

Initially, the Board finds that the Veteran is currently diagnosed with the respiratory disorder of allergic rhinitis.  A May 2014 letter from the Veteran's private physician advanced that the Veteran has a diagnosis of allergic rhinitis.  Also of note, the private physician explained that this is the same condition that the Veteran has been referring to as sinusitis throughout the course of this appeal.

Next, the Board finds that the Veteran was exposed to environmental toxins, including jet engine fumes, during the regular course of his in-service job as an aircraft mechanic.  The Veterans various DD Form 214s reflect that during service the Veteran was a turbo jet engine technician assigned to a naval fighter squadron.  At the June 2011 Travel Board hearing, the Veteran credibly testified that he would often breathe in the jet engine fuel fumes while working aboard the ship.  Further, as noted in a July 2011 private medical opinion, while repairing these jet engines the Veteran was often exposed to fumes, dust, and other environmental hazards.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's respiratory disorder is related to active service.  The evidence weighing against a finding that the respiratory disorder is related includes the report of a May 2009 VA sinus examination which found no clinical evidence of chronic sinusitis.  The evidence supporting a finding that the Veteran's respiratory disorder is related to active service includes his testimony at the June 2011 Travel Board hearing that he began experiencing pressure in his sinuses while in service, and that such problems have continued since service.  Service treatment records also reflect that the Veteran had upper respiratory infections and sinus issues during service, including a diagnosis of sinusitis.  In the doctor's notes section of a November 1986 medical history report, a naval physician noted that the Veteran had sinusitis which was "seasonal or after exposure to chemicals." 

Further, following the Board hearing, in July 2011 the Veteran submitted an opinion from a private physician, who diagnosed sinusitis and opined that the disability was more likely as not related to service.  The physician went on to explain that the diagnosed sinusitis was likely due to the Veteran's exposure to jet engine fumes, dust and other environmental hazards in service.  Subsequently, in May 2014, VA received a second private opinion from a different private physician.  The private physician noted that the Veteran was, in fact, diagnosed with allergic rhinitis, and not sinusitis; however, the physician went on to opine that the diagnosed rhinitis was very likely related to service.  Resolving all reasonable doubt in favor of the Veteran, while the July 2011 private opinion apparently misdiagnosed the Veteran with sinusitis, the Board finds it relevant that two private opinions found that a respiratory disability was related to service.

The Veteran is currently diagnosed with the respiratory disorder of allergic rhinitis, and he was regularly exposed to jet engine fumes and other environmental hazards while performing in-service engineering duties.  The July 2011 and May 2014 private opinions, when taken together, convey that it is as likely as not that the Veteran's currently diagnosed respiratory disorder is related to the in-service jet engine chemical/fume exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a respiratory disorder was incurred in active service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to Service Connection for a Right Elbow Disorder

Throughout the course of this appeal, the Veteran has asserted that he has a right elbow disability caused by stress placed on the joint during the regular course of his aircraft mechanic duties.  

Per the May 2014 private physician letter, the Veteran is currently diagnosed with osteoarthritis of the right elbow.  As such, the Board finds that the Veteran has a current right elbow disability.

The Board next finds that there was an in-service event of right elbow stress during the regular course of his in-service job as an aircraft mechanic, though no indication of in-service injury or disease.  At the June 2011 Travel Board hearing, the Veteran credibly testified that while working as a mechanic he would often move his forearms in a confined space while conducting repairs underneath the jet aircraft.  Further, the report from the May 2009 VA joint examination, which opined that the Veteran's right shoulder condition was related to service, noted that the Veteran's in-service job required him lift heavy loads overhead.  The Board finds that repetitive stress on the elbow joint is consistent with the circumstances, conditions, and hardships of the Veteran's in-service job as jet engine mechanic.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's right elbow disorder is related to active service.  As above, the evidence weighing against such a finding includes the report from the May 2009 VA joint examination where the VA examiner found no current right elbow disability.  The report of an October 2012 VA joint examination also found no joint disability in any joint other than the Veteran's service-connected right shoulder disability.  The evidence supporting a finding that the Veteran's right elbow disorder is related to active service includes service treatment records which reflect that in May 1985 the Veteran reported to sick call with a sharp pain in his right elbow which was diagnosed as epicondylitis. 

In July 2011, VA received a private opinion which diagnosed right elbow tendonitis and arthritis.  The private examiner opined that the right elbow arthritis/tendonitis was more likely than not related to service.  Specifically, the private examiner noted that the Veteran's tendonitis and right elbow pain were the result of working on engines as an aircraft mechanic for 20 years.  VA subsequently received another private opinion from a second private physician in May 2014.  This second physician diagnosed the Veteran with osteoarthritis of the right elbow and opined that the right elbow disability was very likely to be related to service.  Osteoarthritis is "defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

The Veteran is currently diagnosed with osteoarthritis of the right elbow, which had been regularly exposed to stress during the normal course of his in-service job as an aircraft mechanic.  Two private physicians, in July 2011 and May 2014, opined that the Veteran's right elbow disability was related to the Veteran's regular activities as a jet engine mechanic in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed right elbow disorder was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board finds that the Veteran currently has a left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A January 2008 VA audiometric examination report shows a Maryland CNC Test score of 
72 percent in the left ear.  While this result was lower than expected considering the pure tone threshold in the left ear, there is no indication that the audiometric results are unreliable or otherwise inadequate.  The report from a November 2012 VA audiometric examination conveys that the Veteran was diagnosed with left ear sensorineural hearing loss.  The current disability of left ear hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

As advanced in the May 2009 substantive appeal, the June 2011 Travel Board hearing testimony, and elsewhere in the record, the Veteran contends that he currently suffers from left ear hearing loss due to excessive noise exposure during active service, which includes the in-service job as a jet engine mechanic.  As previously noted, the Veteran's DD Form 214 documentation conveys that he was a turbo jet engine technician assigned to a naval fighter squadron while in service.  Excessive noise exposure, including jet engine noise exposure, is consistent with the circumstances, conditions and hardships of working as a jet engine mechanic.  Based on this evidence, the Board finds that in-service loud noise exposure is established.

The Board finds that the evidence is in relative equipoise on the question of whether the current left ear hearing loss is related to active service.  The Veteran's service treatment records reflect no diagnosis of left ear hearing loss; however, the Board notes fluctuations in the Veteran's left ear hearing level throughout the course of service.  Further, the November 1970 in-service examination report conveys that the Veteran had an auditory threshold of 25 dB at the 3000 Hz frequency.  See Hensley, 5 Vet. App. at 157.

The VA examiner at the January 2008 VA audiometric examination diagnosed the Veteran with "clinically normal" hearing loss bilaterally and went on to opine that the left ear hearing loss was less likely as not caused by or a result of his military noise exposure.  The VA examiner then went on to explain that it was possible that some of the Veteran's hearing loss was as likely as not due to military noise exposure, but that it would be speculative to allocate a degree of hearing loss to each of the present etiologies (military noise exposure, recreational noise exposure, medication usage).

A second VA audiometric examination was conducted in November 2012.  The VA examination report reflects that the Veteran was diagnosed with left ear sensorineural hearing loss, after which the VA examiner opined that the left ear hearing loss was at least as likely as not caused by or a result of an in-service event.  In the report, the VA examiner noted that the Veteran had been exposed to jet engine and shipboard noises while in service.

The Veteran is currently diagnosed with left ear sensorineural hearing loss which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and he was regularly exposed to jet engine and other loud noises in service.  The report from the January 2008 VA audiometric examination reflects that the VA examiner found that such noise exposure had some impact on the Veteran's current left ear hearing loss, and the VA examiner at the November 2012 VA audiometric examination specifically opined that the hearing loss was related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder is granted.

Service connection for a right elbow disorder is granted.

Service connection for left ear hearing loss is granted.


REMAND

The Veteran's representative, in an August 2014 brief, noted that the record does not contain the Veteran's service dental records.  The representative has advanced that such records are often a major source of blood pressure readings, which is relevant to the issue of service connection for hypertension.  Further, the representative has stated that the service treatment records currently associated with the file are missing electrocardiogram (EKG) tapes.  According to the representative, the Veteran had a number of EKGs in service, particularly during the examinations performed after the age of 35.

The Board finds that these missing service treatment records may be helpful in this matter.  As part of this remand, the Board requests that an attempt be made to locate and procure any missing service treatment records, including dental records and EKG readings, by contacting the appropriate records depositories.  38 C.F.R. 
§ 3.159.  The AOJ should conduct a reasonably exhaustive search for the missing service treatment records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that this record search may turn up additional service treatment records, beyond the dental and EKG records, which may be helpful in deciding the remaining issues on appeal.  As such, the Board finds it necessary to remand all of the remaining issues on appeal.

Accordingly, the issues of service connection for hypertension, migraine headaches, and arthritis (other than of the right elbow) are REMANDED for the following action:

1.  The AOJ should contact the appropriate records repository and request complete copies of any outstanding service treatment records, including dental records and EKG reports.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e).

2.  Then, after completion of the above and any further development deemed necessary by the AOJ, readjudicate the issues of service connection for hypertension, migraine headaches, and arthritis (other than of the right elbow).  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


